03-15-00074-CV
     Amalia Rodriguez-Mendoza
     Travis County District Clerk
     Travis County Courthouse Complex
     P.O. Box 1748
     Austin, Texas 78767


March 27, 2015


Mr. Jeffrey D. Kyle
Third Court of Appeals
P.O. BOX 12547
Austin, Texas 78711-2547

Dear Mr. Kyle;

Re: D-1-GN-09-001428

A clerk’s record in cause number TEXAS PROPERTY AND CASUALTY INSURANCE
GUARANTY VS CORPSOL INC., CORPORATE SOLUTIONS INC., ET AL, was due in your
office on MARCH 6, 2015 and payment was received in our office on March 11, 2015; therefore I
will need to request an extension to file the record with your office.

If you have any question please contact me at (512) 854-5880.


Thank you,

Sincerely,

Patsy Ybarra
Deputy Court Clerk,
(512) 854-5880

cc: Court file




  Administrative Offices   Civil and Family Division      Criminal Division            Jury Office
     (512) 854-9457             (512) 854-9457              (512) 854-9420           (512) 854-9669
     fax: 854-4744              fax: 854-9549               fax: 854-4566            fax: 854-4457